Title: Richard Cranch to John Adams, 16 July 1781
From: Cranch, Richard
To: Adams, John


     
      Dear Sir
      Boston July 16th 1781
     
     I have enclosed to you a Copy of certain Letters lately transmitted to Congress by B:F: Esqr.—Copies of them having been sent from Congress Philadelphia to your Friends here, I tho’t it my Duty to let you know as soon as possible what treatment you receive from that Gentleman. I have heard (sub rosae) that influence has been used in a certain Place august Assembly to have the Regulator of Heaven’s Artillery Conductor of Lightning joined with you in a certain Negotiation bearing the Olive Branch. This Time may discover. I know not whether you have ever seen an Order of Congress of Decr. 12th. 1780. I have enclos’d a Copy of it as sent to your Dear Lady. I suppose it referrs to the same Subject when transmitted by you to Congress, which is now said to have given such offence elsewhere.
     I have wrote you often, particularly by Doctor Dexter on the 28th of May, and again largly by a Vessell bound to Denmark on the 22d of June: And tho’ I have never yet had the happyness of receiving a Line from you since you left us, yet I shall embrace every Oportunity, of writing to you, believing that you have written to me tho’ I have been so unhappy as not to have received your Letters.
     The General Court is now prorogued untill the 3d Wednesday in September sufficient Provision having been first made for filling up what is yet wanting in our Quota of the Continental Army; and also for sending into the Field immediately 3,200 Melitia from this Commonwealth to assist in the present Campaign on the North River &c. As I wrote you before, so I must still lament the want of a sufficient number of Ships of War on this Coast. For want of a very few More Ships those that are here already can do little or no service, being too weak to venture far out of Port. By this means the Enemys Ships of every sort on the Coast of Virginia and the Carolinas can with safety by water carriage facilitate every movement of their Army without interruption, while our Troops and those of our Generous Allies under that best of Men and of Generals, the Marquis de la Fayett and other excellent Commanders, are subjected to the slow tiresom and expensive Modes of Land Carriage by which all their Plans for our defence are retarded and often rendered abortive. You that are placed nearer the Centre of the grand System can perhaps discover the Wisdom of this Conduct as it regards the whole, while to us who view but detached Parts it appears like a most fatal Failure in the management of the American War.
     I saw your dear Lady and Children Yesterday, who with your Mother and Brother &c. are all well. My Dear Partner and Children are in usual Health, and join with me in the tenderest sentiments of Love and Friendship to you, your dear little Boys, and Mr. Thaxter. We have not heard from you for above eight Months (if I recollect right) a tedious Period! especially to those whose “Love is without Dissimulation,” among whome I hope you will always find him who in Days of Yore signed himself
     
      Damon
     
    